Citation Nr: 1704912	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-07 957 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from February 1968 to September 1975, which included a tour of duty in the Republic of Vietnam from October 1969 to December 1970.  He is a recipient of the Distinguished Flying Cross.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issues on appeal.  In September 2016, a medical opinion from a VA otolaryngologist was obtained, and a copy of the medical opinion was provided to the Veteran and the representative.  38 C.F.R. § 20.901 (2016) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

3.  Chronic symptoms of bilateral sensorineural hearing loss were not manifested during service.

4.  Bilateral sensorineural hearing loss symptoms were not continuously manifested since service.

5.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes.

6.  The bilateral sensorineural hearing loss disability is causally related to service.

7.  Chronic symptoms of tinnitus were not manifested during service.

8.  Tinnitus symptoms were not continuously manifested since service.

9.  The current tinnitus is causally related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for bilateral sensorineural hearing loss and tinnitus.  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeals have been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are  applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 
 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis

The Veteran contends that the current bilateral sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and tinnitus were caused by acoustic trauma during active service.  He asserts that he sustained acoustic trauma during service due to combat noise exposure while serving in the Republic of Vietnam.  He seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy and was exposed to loud noise (i.e., acoustic trauma) during active military service.  The Veteran has competently reported being exposed to the loud noise of weapons fire while serving in the Republic of Vietnam.  The DD Form 214 shows that the Veteran served with a military occupational specialty of rotary wing aviation unit commander/helicopter pilot and field artillery unit commander, and served in Vietnam from October 1969 to December 1970.  The Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, or hardships of his combat service and is, therefore, credible and of significant probative value.   

The Board next finds that the weight of the evidence is against finding that chronic symptoms of bilateral sensorineural hearing loss or tinnitus were manifested during service.  The service treatment records are complete and show no complaint of, report of, diagnosis of, or treatment for hearing problems or tinnitus during service.  Bilateral hearing acuity was within normal limits at the September 1968 service examination performed approximately seven months after service entrance and at the September 1975 service separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels).  

The service treatment records are complete, show treatment for right external otitis in July 1975 with no mention of hearing problems or tinnitus at that time, and show that the Veteran's hearing and ears were clinically evaluated during service, including at the September 1968 and September 1975 service examinations, and found to be normal.  For these reasons, the Board finds that bilateral sensorineural hearing loss and tinnitus are conditions that would have ordinarily been recorded  during service, if they had been present; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for hearing problems or tinnitus, and which include clinical examination and testing that shows hearing within normal limits, are of significant probative value and provide evidence against finding that chronic symptoms of bilateral sensorineural hearing loss and tinnitus were manifested during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   

The weight of the evidence is against finding that continuous symptoms of bilateral sensorineural hearing loss or tinnitus were manifested since service, including to a compensable degree within one year of service separation.  The earliest evidence of left ear sensorineural hearing loss is dated in November 1979, approximately four years after service separation.  The earliest evidence of right ear (i.e., bilateral) sensorineural hearing loss is dated in March 1989, approximately 14 years after service separation.  Considered together with the absence of bilateral sensorineural hearing loss or tinnitus symptoms in service, the Board finds that the post-service evidence showing that hearing loss symptoms began approximately four or more years after service separation is one factor that weighs against a finding of continuous sensorineural hearing loss or tinnitus symptoms since service or manifestation of sensorineural hearing loss or tinnitus to a compensable degree within one year of service.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds presumptive service connection on the basis of "chronic" symptoms of bilateral sensorineural hearing loss or tinnitus in service and "continuous" symptoms of bilateral sensorineural hearing loss or tinnitus since service, including to a compensable degree within one year of service separation, is not warranted in this case.  38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b).

The evidence is at least in equipoise on the question of whether the bilateral sensorineural hearing loss disability and tinnitus, which had their onset years after service, are otherwise related to service.  After review of the record, the September 2016 VA reviewer opined that the bilateral sensorineural hearing loss and tinnitus were more likely than not caused by active service.  See September 2016 VHA advisory medical opinion.  In support of the medical opinion, the September 2016 VA reviewer noted that there was in-service noise exposure and some subtle changes over time in the Veteran's in-service audiometry findings (i.e., a threshold shift in 1975 when compared to 1968).  The September 2016 VA reviewer noted that review of the medical literature review provided support for a finding of noise-induced hearing loss and wrote that individuals with noise-induced hearing loss usually presented with tinnitus.  

Because the September 2016 VA reviewer had adequate information and data on which to base the medical opinion and provided sound rationale for the medical opinion, the September 2016 VHA advisory medical opinion is of significant probative value.  Furthermore, the September 2016 VHA advisory medical opinion outweighs the negative April 2010 VA medical opinion.  Unlike the April 2010 VA examiner, the September 2016 VA reviewer discussed the significance of the auditory threshold shift during  service, as well as medical literature submitted by the Veteran regarding noise-induced hearing loss.  

In consideration of the foregoing, the Board finds that the evidence both for and against the question of whether the Veteran has bilateral sensorineural hearing loss and tinnitus due to combat noise exposure during active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that direct service connection for bilateral sensorineural hearing loss and tinnitus under 38 C.F.R. § 3.303(d) is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


